DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150230285 (Park et al.) in view of US Patent Application Publication No. 20140057654 (Palin et al).
	Regarding claim 21, Park et al. discloses: “scanning, by a first device (FIG. 5: “master device 10”), for an advertisement broadcast by a second device (FIG. 5: 520; [0067]: “Thereafter in operation 520, the master device 10 scans advertisement data”); and to trigger a connection operation to establish a short-range connection” (FIG. 5: “Perform Connection 530”; [0067]: “… in operation 530, the master device 10 and the slave device 20 is connected”).
	However, Park et al. does not clearly disclose the remaining limitations of the claims.  To that end, Palin et al. discloses: “when the first device has identified the second device via the advertisement ([0046]: “After having performed a scan for advertisement”), selecting a first paging mechanism of a plurality of paging mechanisms, wherein at least two of the plurality of paging mechanisms have different rates ([0046]: “As such, the page issued by the master device may have a much smaller duration since the page may be tailored in accordance with the time period during which the slave device will perform the page scan”); and performing the first paging mechanism comprising the first device transmitting a page to the second device at a first predetermined rate” ([0046]: “… the master device may issue a page 46 during the time period in which the slave dive will be performing a page scan such that the slave device may receive the page during the page scan and cause a page response to be provided in response thereto”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Park et al. with the invention of Palin et al. in order to provide a paging mechanism (e.g., see Palin et al. @ [0046]).
	With respect to claim 28, Park et al. disclose: “scanning for an advertisement broadcast by a device (FIG. 5: 10, 520; [0067]: “Thereafter in operation 520, the master device 10 scans advertisement data”); and to trigger a connection operation to establish a short-range connection” (FIG. 5: “Perform Connection 530”; [0067]: “… in operation 530, the master device 10 and the slave device 20 is connected”).
	In addition, Palin et al. discloses: “receiving a selection of a first paging mechanism of a plurality of paging mechanisms wherein at least two of the plurality of paging mechanisms have different rates ([0046]: “As such, the page issued by the master device may have a much smaller duration since the page may be tailored in accordance with the time period during which the slave device will perform the page scan”); and performing the first paging mechanism comprising transmitting a page to the device at a first predetermined rate ([0046]: “… the master device may issue a page 46 during the time period in which the slave dive will be performing a page scan such that the slave device may receive the page during the page scan and cause a page response to be provided in response thereto”).
	Regarding claim 33, Park et al. discloses: “scan for an advertisement broadcast by a second device (FIG. 5: 10, 520; [0067]: “Thereafter in operation 520, the master device 10 scans advertisement data”); and to trigger a connection operation to establish a short-range connection” (FIG. 5: “Perform Connection 530”; [0067]: “… in operation 530, the master device 10 and the slave device 20 is connected”).
	In addition, Palin et al. discloses: “a controller configured to, when the first device has identified the second device via the advertisement ([0046]: “After having performed a scan for advertisement”), select a first paging mechanism of a plurality of paging mechanisms wherein at least two of the plurality of paging mechanisms have different rates ([0046]: “As such, the page issued by the master device may have a much smaller duration since the page may be tailored in accordance with the time period during which the slave device will perform the page scan”), the baseband processor is further configured to perform the first paging mechanism by transmitting a page to the second device at a first predetermined rate” ([0046]: “… the master device may issue a page 46 during the time period in which the slave dive will be performing a page scan such that the slave device may receive the page during the page scan and cause a page response to be provided in response thereto”). 
	With respect to claims 22 and 34, the Examiner takes Official Notice that the limitation of: “selecting the first paging mechanism is based on, at least, a type of data to be provided over the short-range connection between the first device and the second device” is well known in the art.

Claims 23, 25, 29, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Palin et al. and US Patent Application Publication No. 20170208639 (Lee et al).
	Claims 23, 25; 29; 35 and 37 are dependent upon claims 21; 28; and 33, respectively.  As discussed above, claims 21, 28 and 33 are disclosed by the combination of Park et al. and Palin et al. Thus, those limitations of claims 21, 28 and 33 that are recited in claims 23, 25; 29; and 35 and 37, respectively, are also disclosed by the combination of Park et al. and Palin et al. 
	However, the combination of Park et al. and Palin et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claims 23, 29 and 35 Lee et al. discloses: “the state indicates whether the second device has a current short-range connection to a further device” ([0026]: “The advertising message may further include at least one of a state information indicating an on or off of Bluetooth BR/EDR, a service list information indicating at least one of service capable of providing through the Bluetooth BR/EDR, or an ID information indicative of the second device”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Park et al. and Palin et al. with the invention of Lee et al. in order to provide a status of a short-range connection (e.g., see Lee et al. @ [0026]).
	Regarding claims 25 and 37, Lee et al. discloses: “prior to scanning for the second device, performing a status operation to determine whether an application being executed by the first device is to use the short range connection with the second device when it is established” ([0026]: “The advertising message may further include at least one of a state information indicating an on or off of Bluetooth BR/EDR, a service list information indicating at least one of service capable of providing through the Bluetooth BR/EDR, or an ID information indicative of the second device”).
	
Claims 24, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over                                     Park et al. in view of Palin et al. and US Patent Application Publication No. 20180027490 (Liu et al).
	Claims 24, 30 and 36 are dependent upon claims 21, 28 and 33, respectively.  As discussed above, claims 21 and 33 are disclosed by the combination of Park et al. and Palin et al. Thus, those limitations of claims 21, 28 and 33 that are recited in claims 24, 30 and 36, respectively, are also disclosed by the combination of Park et al. and Palin et al. 
	However, the combination of Park et al. and Palin et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claims 24, 30 and 36, Liu et al. discloses: “when the first device has identified the second device via the advertisement, transmitting a scan request to the second device ([0010]: “transmit an advertisement message via the low-power communication module, according to the second communication protocol.  The wireless communication device may then determine whether a scan request message was received via the low-power communication module, responsive to the advertisement message”), the scan request comprising at least one of information indicating the first device received the advertisement or information indicating a state of the first device” ([0010]: “In response to determining that the scan request message was received within the predetermined amount of time, the wireless communication device may transmit a scan response message via the low-power communication module”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Park et al. and Palin et al. with the invention of Liu et al. in order to determine that a scan request was received (e.g., see Liu et al. @ [0010]).
	With respect to claim 30, Liu et al. discloses: “the operations further comprise: transmitting, when the device is identified via the advertisement, a scan request to the device, the scan request comprising information indicating the baseband processor received the advertisement” ([0010]: “transmit an advertisement message via the low-power communication module, according to the second communication protocol.  The wireless communication device may then determine whether a scan request message was received via the low-power communication module, responsive to the advertisement message”).	
s 26, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over                              Park et al. in view of Palin et al. and US Patent Application Publication No. 20180091965 (Choudhary et al).
	Claims 26, 31 and 38 are dependent upon claims 21, 28 and 35, respectively.  As discussed above, claims 21, 28 and 35 are disclosed by the combination of Park et al. and Palin et al. Thus, those limitations of claims 26,31 and 38 that are recited in claim 21, 28 and 35, respectively, are also disclosed by the combination of Park et al. and Palin et al. 
	However, the combination of Park et al. and Palin et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claims 26, 31 and 38, Choudhary et al. discloses: “a continuous scan performed until one of (i) the advertisement is received ([0046]: “the BLE interval can be chosen as the longer interval so that BLE gets larger continuous scan time.  In this way, BLE advertising reception is higher especially for the BLE devices with larger BLE advertisement interval”) or (ii) a timer, started when the scan was commenced, expires”.  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Park et al. and Palin et al. with the invention of Choudhary et al. in order to provide a continuos scan time (e.g., see Choudhary et al. @ [0046]). 

Claims 27, 32, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over                              Park et al. in view of Palin et al. and US Patent Application Publication No. 20180091965 (Watson et al).
	Claims 27, 32, 39 and 40 are dependent upon claims 21, 28, 33, respectively.  As discussed above, claims 21, 28 and 33 are disclosed by the combination of Park et al. and Palin et al. Thus, those limitations of claims 21, 28, 33 that are recited in claims 27, 32, 39 and 40, respectively, are also disclosed by the combination of Park et al. and Palin et al. 
Park et al. and Palin et al. does not clearly disclose the remaining limitations of the claim.  To that end, Watson et al. discloses: “the second device comprises an audio bud (FIG. 1: 102) and the first device comprises an additional audio bud (FIG. 1: 102) or an audio source device” (FIG. 2: 210: “Determine a state of a network device (e.g., pair of wireless audio buds 210”; FIG. 2: 240; [0035]: “In 240, the wireless audio bud 102 may broadcast the transmission for reception by the second wireless device”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Park et al. and Palin et al. with the invention of Watson et al. in order to provide a source of audio data (e.g., see Watson et al. @ ABSTRACT).
	Regarding claims 27, 32 and 39, Watson et al. discloses: “the scanning comprises a first active period (FIG. 4: 410; [0041]: “a steady state 410 (e.g., standard operating state)”) of scanning and a second inactive period (FIG. 4: 430; [0041]: “inactive state 430 (e.g., an out-of-use state)”), the first active period and the second inactive period being repeated at predetermined intervals until the advertisement is received” ([0015]: “the advertisement sent from the initiating device may be used to transmit specific information in a predefined data format at a predefined transmission rate”).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                           3/13/2021
Primary Examiner                      AU2644